DETAILED ACTION
		This final action is a response to the reply filed 03/25/2021. Claims 1-3, 5-10, 12-17 and 19-23 are pending. Claims 4, 11 and 18 are cancelled. Claims 1-2, 8-9, and 15-16 are amended. Claims 21-23 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 03/25/2021 has been entered. Applicant’s amendments to the claims have overcome each objection and the 112(d) rejection previously set forth in the Non-Final Office Action mailed 12/28/2021. Applicant’s arguments have been considered but are moot due to the new grounds of rejection given in response to the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Habib (US 20160223355 A1) in view of Zhu (US 20150067040) and further in view of Clauss (US. 9539901 B1).
Regarding claim 1, Habib teaches a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories ([0009] "A navigation system comprising a control unit"; [0101]-[0104] refers to Fig. 4 and discusses navigation system including a first and second device comprising control units that can be implemented with processors and storage unit memories), to:
receive, from a client device, information identifying a location of the client device ([0054] discusses the start point 264 being defined as an instance of the physical location where the route begins with [0051] defining the physical location 250 as position information and [0055] discussing the start point 264 by giving a counter example for when it is not obtained);
determine at least one of an expected future location of the client device or an expected route of the client device based on the information identifying the location of the client device and at least one of:
information identifying one or more expected possible routes associated with the client device, or
information identifying a route history associated with the client device ([0095] "the potential route can be based on the drive route, the path in the route history, the path inside the extended field, or a combination thereof");
determine, based on at least one of the expected future location of the client device or the expected route of the client device  fragment ([0095] as described of above and abstract);
determine speed limit information associated with the map fragment ([0036] "the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof"); and
transmit, to the client device, the information representing the map fragment and the speed limit information ([0281] "The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.").
Habib does not teach the map fragment being based on an amount of available storage resources associated with the client device. Zhu teaches based on an amount of available storage resources associated with the client device ([0061] discusses the tile block 709 determining the amount of device memory available for map data and using that to set the tile budget or the number of the map tiles that make up the map fragment with [0008] discussing receiving map data tiles until the tile budget has been met and then stopping once it has been met). 

Modified Habib does not teach wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. This is being interpreted as a “wherein” clause as discussed in MPEP 2111.04 and does not have patentable weight; however, for examining purposes prior art has been found that teaches the wherein clause. To overcome this being interpreted as a “wherein” clause, examiner suggests changing the claim from a device claim to a system claim which includes both client device and the device of Claim 1. It may be useful to distinguish between the two devices though.
Clauss teaches wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located (column 4, lines 16-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified Habib and combine it with the speed alert device of Clauss as Clauss teaches that having an association between map data and speed limit events can increase the user’s awareness of their propensity for speeding (column 2, lines 4-12).
Regarding claim 2, modified Habib teaches a device as discussed above. Habib further teaches wherein the one or more processors, when determining the information representing the map fragment, are to:
determine the information representing the map fragment based on at least one of:

capability of a network connection of the client device, or 
a type of road on which the vehicle is traveling ([0260] "the partition module can partition the map into a plurality of the map tile based on the bandwidth level, the latency level, the reliability level, the bandwidth limit, or a combination thereof.").

Regarding claim 3, modified Habib teaches a device as discussed above. Habib further teaches wherein the one or more processors, when transmitting the information representing the map fragment and the speed limit information, are to:
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”);
determine whether the information representing the map fragment and the previous version of the information representing the map fragment are different ([0274] lines 1-4); and
transmit, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information ([0283] lines 1-5).

Regarding claim 6, modified Habib teaches a device as discussed above. Habib further teaches wherein the one or more processors, when transmitting the information representing the map fragment and the speed limit information, are to:
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”);
As applied to claim 1, the information representing the map fragment and the speed limit information ([0281) “The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.”; [0036] “the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof”).
Habib does not teach to determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, the information representing the map fragment and the speed limit information.
Zhu teaches when transmitting the information representing the map fragment and the speed limit information, are to:
determine that the client device is storing a previous version of the information representing the map fragment ([0061]-[0062] discusses a tile budget check which determines the status of the memory of the client device, which can have a dedicated map data memory, so it is determining if the device already has map data and how much memory that map data is taking up);
determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time ([0052] discusses a software update of map information between a map server and a client device specifically saying, “The block 701 may be designed to initiate the process every hour, every day, a few times a day, or at any other suitable periodic interval.”)
the information representing the map fragment and the speed limit information ([0030]-[0034] discusses the map data that is used to generate a digital map including “a number of attributes, such as a street name, a priority, speed information, a surface type...”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified Habib and combine it with the map-fetching as taught by Zhu as this allows efficient user interaction ([0051]).

Regarding claim 7, modified Habib teaches a device as discussed above. Habib further teaches wherein the one or more processors, when transmitting information representing the map fragment and the speed limit information to the client device, are to:
transmit, to the client device, at least one of:
road hazard information associated with the map fragment,
traffic information associated with the map fragment, or
toll information associated with the map fragment ([0034]-[[0050] discuss the navigation information of the navigation system as transmitted by the device 102 and displayed as seen in Fig. 2. This navigation information includes a safety level 222 which uses likelihood of being in an accident (hazard), a traffic factor 236 and a travel cost 226 which uses among other things toll roads.)

Regarding claim 8, Habib teaches a method ([0008] "the present invention provides a method of operation of a navigation system"), comprising:
receiving, by a device and from a client device, information identifying a location of the client device ([0054] discusses the start point 264 being defined as an instance of the physical location where the route begins with [0051] defining the physical location 250 as position information and [0055] discussing the start point 264 by giving a counter example for when it is not obtained);
determining, by the device, at least one of an expected future location of the client device or an expected route of the client device based on the information identifying the location of the client device and at least one of:
information identifying one or more expected possible routes associated with the client device, or
information identifying a route history associated with the client device ([0095] "the potential route can be based on the drive route, the path in the route history, the path inside the extended field, or a combination thereof");
determining, by the device and based on at least one of the expected future location of the client device or the expected route of the client device and ([0095] as described of above and abstract);
determining, by the device, speed limit information associated with the map fragment ([0036] "the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof"); and
transmitting, by the device and to the client device, the information representing the map fragment and the speed limit information ([0281 ] "The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.").
Habib does not teach the map fragment being based on an amount of available storage resources associated with the client device. Zhu teaches based on an amount of available storage resources associated with the client device ([0061] discusses the tile block 709 determining the amount of device memory available for map data and using that to set the tile budget or the number of the map tiles that make up the map fragment with [0008] discussing receiving map data tiles until the tile budget has been met and then stopping once it has been met). 

Modified Habib does not teach wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Clauss teaches wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located (column 4, lines 16-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified Habib and combine it with the speed alert device of Clauss as Clauss teaches that having an association between map data and speed limit events can increase the user’s awareness of their propensity for speeding (column 2, lines 4-12).

Regarding claim 9, modified Habib teaches a device as discussed above. Habib further teaches wherein determining the information representing the map fragment comprises: 
determining the information representing the map fragment based on at least one of: 

capability of a network connection of the client device, or 
a type of road on which the vehicle is traveling. ([0260] "the partition module can partition the map into a plurality of the map tile based on the bandwidth level, the latency level, the reliability level, the bandwidth limit, or a combination thereof.").
Regarding claim 10, modified Habib teaches a method as described above. Habib further teaches wherein transmitting the information representing the map fragment and the speed limit information comprises: 
determining that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”); 
determining whether the information representing the map fragment and the previous version of the information representing the map fragment are different ([0274] lines 1-4); and 
transmitting, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, ([0283] lines 1-5).
Regarding claim 13, modified Habib teaches a method as discussed above. Habib further teaches wherein transmitting the information representing the map fragment and the speed limit information, comprises: 
determining that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”); 
As applied to claim 8, the information representing the map fragment and the speed limit information ([0281] “The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.”, [0036] “the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof”).. 
Habib does not teach determining whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmitting, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, the information representing the map fragment and the speed limit information. 
Zhu teaches wherein transmitting the information representing the map fragment and the speed limit information, comprises: 
determining that the client device is storing a previous version of the information representing the map fragment ([0061]-[0062] discusses a tile budget check which determines the status of the memory of the client device, which can have a dedicated map data memory, so it is determining if the device already has map data and how much memory that map data is taking up); 
determining whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmitting, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time ([0052] discusses a software update of map information between a map server and a client device specifically saying, “The block 701 may be designed to initiate the process every hour, every day, a few times a day, or at any other suitable periodic interval.”).
the information representing the map fragment and the speed limit information ([0030]-[0034] “discusses the map data that is used to generate a digital map including “a number of attributes, such as a street name, a priority, speed information, a surface type…”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of modified Habib and combine it with the map-fetching device as taught by Zhu as this allows efficient user interaction ([0051]).

Regarding claim 14, modified Habib teaches a method as described above. Habib further teaches wherein transmitting the information representing the map fragment and the speed limit information to the client device comprises
transmitting, to the client device, at least one of: 
road hazard information associated with the map fragment, 
traffic information associated with the map fragment, or 
toll information associated with the map fragment (([0034]-[[0050] discuss the navigation information of the navigation system as transmitted by the device 102 and displayed as seen in Fig. 2. This navigation information includes a safety level 222 which uses likelihood of being in an accident (hazard), a traffic factor 236 and a travel cost 226 which uses among other things toll roads.)
Regarding claim 15, Habib teaches a non-transitory computer-readable medium storing instructions, ([0008] "the present invention provides a method of operation of a navigation system"), the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, from a client device, information identifying a location of the client device ([0054] discusses the start point 264 being defined as an instance of the physical location where the route begins with [0051] defining the physical location 250 as position information and [0055] discussing the start point 264 by giving a counter example for when it is not obtained); 
determine at least one of an expected future location of the client device or an expected route of the client device based on the information identifying the location of the client device and at least one of: 
information identifying one or more expected possible routes associated with the client device, or 
information identifying a route history associated with the client device ([0095] "the potential route can be based on the drive route, the path in the route history, the path inside the extended field, or a combination thereof"); 
determine, based on at least one of the expected future location of the client device or the expected route of the client device and ([0095] as described of above and abstract); 
determine speed limit information associated with the map fragment ([0036] "the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof"); and 
transmit, to the client device, the information representing the map fragment and the speed limit information ([0281] "The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.").
Habib does not teach the map fragment being based on an amount of available storage resources associated with the client device. Zhu teaches based on an amount of available storage resources associated with the client device ([0061] discusses the tile block 709 determining the amount of device memory available for map data and using that to set the tile budget or the number of the map tiles that make up the map fragment with [0008] discussing receiving map data tiles until the tile budget has been met and then stopping once it has been met). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of Habib and modify it with the tile budget of Zhu as this allows for the client device to run multiple, simultaneous applications because the amount of available storage could change with regard to the other applications and this allows the map memory to change as the available storage changes ([0061]). 
 wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located. 
Clauss teaches wherein the client device is to use the information representing the map fragment and the speed limit information to determine a speeding event associated with a vehicle in which the client device is located (column 4, lines 16-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of modified Habib and combine it with the speed alert device of Clauss as Clauss teaches that having an association between map data and speed limit events can increase the user’s awareness of their propensity for speeding (column 2, lines 4-12).
Regarding claim 16, modified Habib teaches a non-transitory computer-readable medium as discussed above. Habib further teaches wherein the one or more instructions, that cause the one or more processors to determine the information representing the map fragment, cause the one or more processors to: 
determine the information representing the map fragment based on at least one of: 

capability of a network connection of the client device, or 
a type of road on which the vehicle is traveling ([0260] "the partition module can partition the map into a plurality of the map tile based on the bandwidth level, the latency level, the reliability level, the bandwidth limit, or a 
Regarding claim 17, modified Habib teaches a non-transitory computer-readable medium as discussed above. Habib further teaches wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment and the speed limit information, cause the one or more processors to: 
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”); 
determine whether the information representing the map fragment and the previous version of the information representing the map fragment are different ([0274] lines 1-4); and 
transmit, based on determining the information representing the map fragment and the previous version of the information representing the map fragment are different, the information representing the map fragment and the speed limit information ([0283] lines 1-5).
Regarding claim 20, modified Habib teaches a device as discussed above. Habib further teaches wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment, cause the one or more processors to: 
determine that the client device is storing a previous version of the information representing the map fragment ([0283] “the updater module can retrieve the previously determined instance of the update priority”). 
As applied to claim 15, the information representing the map fragment and the speed limit information ([0281] “The updater module 510 updates the old version of the map tile 382 with the newer version of the map tile 382.”; [0036] “the map information can include the path, a traffic sign, a building information, a speed limit, other driving related information, or a combination thereof”). 
Habib does not teach determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, the information representing the map fragment and the speed limit information.
Zhu teaches; wherein the one or more instructions, that cause the one or more processors to transmit the information representing the map fragment, cause the one or more processors to: determine that the client device is storing a previous version of the information representing the map fragment ([0061]-[0062] discusses a tile budget check which determines the status of the memory of the client device, which can have a dedicated map data memory, so it is determining if the device already has map data and how much memory that map data is taking up);  
determine whether a duration of time since the device transmitted the previous version of the information to the client device satisfies a threshold duration of time; and 
transmit, based on determining that the duration of time since the device transmitted the previous version of the information to the client device satisfies the threshold duration of time, ([0052] discusses a software update of map information between a map server and a client device specifically saying, “The block 701 may be designed to initiate the process every hour, every day, a few times a day, or at any other suitable periodic interval.”).
the information representing the map fragment and the speed limit information ([0030]-[0034] discusses the map data that is used to generate a digital map including “a number of attributes, such as a street name, a priority, speed information, a surface type…”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of Habib and combine it with the device of map-fetching device as taught by Zhu as this allows efficient user interaction ([0051]).

Regarding claim 21, Habib does not teach wherein the one or more processors are to: 
determine, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device.
Zhu teaches wherein the one or more processors are to: 
determine, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device ([0076] discusses dynamically determining the map budget based on the available storage resources including an exemplary embodiment where the size of the allocated memory is determined and the size of the map tile budget is determined based on the size of the allocated memory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of Habib and modify it with the tile budget of Zhu as this allows for the client device to run multiple, simultaneous applications because the amount of available storage could change with regard to the other applications and this allows the map memory to change as the available storage changes ([0061]). 

Regarding claim 22, Habib does not teach determining, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device.
Zhu teaches determining, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device ([0076] discusses dynamically determining the map budget based on the available storage resources including an exemplary embodiment where the size of the allocated memory is determined and the size of the map tile budget is determined based on the size of the allocated memory).


Regarding claim 23, Habib does not teach wherein the one or more instructions, when executed by one or more processors, cause the one or more processors to:
determine, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device.
Zhu teaches wherein the one or more instructions, when executed by one or more processors, cause the one or more processors to:
determine, based on the amount of available storage resources associated with the client device, a size of the information representing the map fragment that is to be transmitted to the client device ([0076] discusses dynamically determining the map budget based on the available storage resources including an exemplary embodiment where the size of the allocated memory is determined and the size of the map tile budget is determined based on the size of the allocated memory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the navigation device of Habib and modify it with the tile budget of Zhu as this allows for the client device to run multiple, . 

Claims 5, 12 & 19 rejected under 35 U.S.C. 103 as being unpatentable over Habib in view of Zhu and Clauss and further in view of Biswas (US 20140108361).
Regarding claim 5, modified Habib teaches a device as discussed above. Zhu teaches map tiles having different zoom levels with Fig. 4A-4C showing map the lower the zoom level the fewer roads available in the map tile. It does not explicitly teach wherein the one or more processors, wherein determining the information representing the map fragment, are to:
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device.
Biswas teaches wherein the one or more processors, wherein determining the information representing the map fragment, are to:
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device ([0039] “the compression key C is, at least in part, the combination of randomly chosen roads at intersections (e.g., states) traveled by the user according and within the user's location trajectory” [0040] “the location trajectory may be compressed by removing the roads from within the location trajectory that are not in the compression key C”).


Regarding claim 12, modified Habib teaches a method as discussed above. Zhu teaches map tiles having different zoom levels with Fig. 4A-4C showing map the lower the zoom level the fewer roads available in the map tile. It does not explicitly teach wherein determining the information representing the map fragment, comprises: 
removing, from the information representing the map fragment, one or more roads that are not included in one or more expected possible routes associated with the client device. 
Biswas teaches the method of claim 8, wherein determining the information representing the map fragment, comprises:
removing, from the information representing the map fragment, one or more roads that are not included in one or more expected possible routes associated with the client device ([0039] “the compression key C is, at least in part, the combination of randomly chosen roads at intersections (e.g., states) traveled by the user according and within the user's location trajectory” [0040] “the location trajectory may be compressed by removing the roads from within the location trajectory that are not in the compression key C”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the device of modified Habib and combine it 
Regarding claim 19, modified Habib teaches a non-transitory computer-readable medium as discussed above. Zhu teaches map tiles having different zoom levels with Fig. 4A-4C showing map the lower the zoom level the fewer roads available in the map tile. It does not explicitly teach wherein the one or more instructions, that cause the one or more processors to determine the information representing the map fragment, cause the one or more processors to: 
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device. 
Biswas teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the information representing the map fragment, cause the one or more processors to: 
remove, from the information representing the map fragment, one or more roads that are not included in the one or more expected possible routes associated with the client device ([0039] “the compression key C is, at least in part, the combination of randomly chosen roads at intersections (e.g., states) traveled by the user according and within the user's location trajectory” [0040] “the location trajectory may be compressed by removing the roads from within the location trajectory that are not in the compression key C”).
.
Conclusion
Prior art made reference to but not included in the prior art rejection: Sankar (US 20140149372) teaches a device receiving map data and basing the received data on the size of available storage on the user’s client device [0036].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE MARIE JACKSON/Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666